Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Feleicia Cook appeals the district court’s order denying her Fed.R.CivP. 59(e) motion for reconsideration of the court’s order granting summary judgment to the Plaintiff. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ashmore v. Cook, No. 3:13-cv-01449-MBS (D.S.C. June 24, 2014). We grant Cook leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.